 



Exhibit 10.1
CONSULTING AGREEMENT
     THIS CONSULTING AGREEMENT (“Agreement”) is made and entered into as of this
17th day of November, 2006, by and between BlueLinx Corporation (the “Company”)
and David J. Morris, an individual resident of the State of Georgia
(“Consultant”).
WITNESSETH:
     WHEREAS, Consultant has been employed by the Company as Chief Financial
Officer since May 7, 2004, and has during his service to the Company and its
business (including when previously operated by Georgia-Pacific Corporation)
developed substantial expertise in the building products distribution industry,
and has provided valuable services to the Company and its predecessor in various
management capacities for a number of years;
     WHEREAS, Consultant will resign from the employment of the Company
effective on or about December 31, 2006; and
     WHEREAS, the Company wishes to retain the services of Consultant in the
capacity of an independent consultant for the purposes more fully described
below, and Consultant desires to provide services from time to time in said
capacity as requested by the Company;
     NOW, THEREFORE, in consideration of the premises and the mutual promises
contained herein, the receipt and sufficiency of which are hereby acknowledged,
Consultant and the Company agree as follows:

1.   Resignation from Active Employment. Consultant’s active employment by the
Company will terminate upon his resignation, which will be effective on or about
December 31, 2006, or thereafter if agreeable to the parties (“Resignation
Date”).   2.   Payments by the Company Upon Resignation. Following Consultant’s
resignation, the Company shall provide Consultant with a payment of all accrued,
but unpaid, base salary and any accrued, but unpaid, portion of any bonus
payments previously awarded to Consultant, if any, through the Resignation Date.
  3.   Engagement as Consultant. The Company hereby engages Consultant to
perform, and Consultant hereby agrees to perform, as an independent contractor
to provide consulting services to the Company, including, but not limited to,
providing advice on the financial systems and strategies of the Company as the
Company shall request from time to time (collectively referred to as “Consulting
Services”). The Consulting Services hereunder shall be performed at such
locations and at such times as may be mutually convenient to the Company and
Consultant. During this engagement, Consultant shall report to and act under the
direction of the Company’s Chief Executive Officer. All other aspects of
Consultant’s engagement by the Company shall be consistent with the Company’s
policies applicable to independent contractors, if any, and in accordance with
applicable governing laws. Consultant’s Consulting Services for the Company
pursuant to this

 



--------------------------------------------------------------------------------



 



    Agreement shall commence on the effective date of his resignation, and shall
continue for a period of two years (the “Consulting Term.”).   4.   Compensation
for Consulting Services. In consideration for the Consulting Services provided
for under this Agreement, and the other undertakings and agreement made by
Consultant hereunder, the Company shall pay Consultant:

  (a)   a consulting fee (the “Consulting Fee”), payable in installments as
follows:

  (i)   one installment in the amount of $173,940.00 shall be due and payable on
the date that is six months after the Resignation Date; and     (ii)   each
month thereafter, for a period eighteen months Consultant shall receive a
payment in the amount of $28,990.00 per month.

  (b)   continued health and dental benefits (the “Continued Benefits”) to
Consultant and his family for the Consulting Term, such as those provided to
Consultant prior to the Resignation Date, or if more favorable to Consultant,
such benefits as in effect generally at any time during the Consulting Term with
respect to other similarly situated executives of the Company and their
families, at no additional cost to Consultant other than the cost of such
benefits to Consultant as in effect to similarly situated executives. In the
event Consultant accepts employment with another employer-provided plan or
becomes eligible for Medicare, the medical and other welfare benefits described
herein shall be secondary to those provided under such other plan or Medicare,
as applicable, during such applicable period of eligibility.

     The Company shall reimburse Consultant for expenses reasonably incurred by
him in the performance of the Consulting Services, subject to the Company’s
customary expense reimbursement policies as in effect from time to time.
     Consultant shall not receive any compensation, payments, or benefits from
the Company in addition to that described in this Section 4, unless the Company
in its sole discretion decides otherwise.
     In the event that the Consulting Services are terminated by either party
for any reason, the Consultant (or his estate in the event of his death) shall
continue to be entitled to the Consulting Fee and the Continued Benefits for the
remainder of the Consulting Term.

5.   Independent Contractor Status. Consultant understands and agrees that he is
being engaged by the Company as an independent contractor. Nothing in this
Agreement shall transform Consultant into an employee, agent, or legal
representative of the Company in any capacity whatsoever. The Consultant has no
authority to bind or obligate the Company in any manner and shall not hold
himself out to others as having any such authority. The Consultant shall be
responsible for any and all of his acts or omissions. The Consultant agrees to
indemnify and hold harmless the Company from all losses, liabilities, and costs
incurred by the Company on account of any acts or omissions of the

2



--------------------------------------------------------------------------------



 



    Consultant. As an independent contractor, the Consultant understands and
agrees that he will be responsible for obtaining his own workers’ compensation
insurance. The Consultant acknowledges and understands that, due to the fact
that the Consultant is an independent contractor, the Company will not withhold
monies for taxes and will not provide any workers’ compensation coverage for
injuries sustained while engaged by the Company.

6.   Confidential Information.

  (a)   Consultant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge, or data relating to
the Company or any of its Affiliated Companies (as defined below), and their
respective businesses, which (i) was or is obtained by Consultant during his
employment with the Company or any of its Affiliated Companies or during the
Consulting Term or (ii) was acquired by the Company or any of its Affiliated
Companies from Georgia-Pacific Corporation, and which in each case shall not be
or become public knowledge (other than by acts by the Consultant or
representatives of the Consultant in violation of this Agreement) (“Confidential
Information”). Consultant shall not during the term of this Agreement, or
thereafter, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. For purposes of this Agreement, “Affiliated Companies” shall
mean the Company’s subsidiaries and BHI so long as BHI owns a majority of the
outstanding common stock of the Company.     (b)   All files, records,
documents, drawings, specifications, data, computer programs, customer or vendor
lists, specific customer or vendor information, marketing techniques, business
strategies, contract terms, pricing terms, discounts and management compensation
of the Company and its Affiliated Companies, whether prepared by Consultant or
otherwise coming into the Consultant’s possession, shall remain the exclusive
property of the Company and its Affiliated Companies, and Consultant shall not
remove any such items from the premises of the Company and its Affiliated
Companies, except in furtherance of the Consulting Services under this
Agreement.     (c)   As requested by the Company and at the Company’s expense,
from time to time and upon the end of the Consulting Term, Consultant will
promptly deliver to the Company and its Affiliated Companies all copies and
embodiments, in whatever form, of all Confidential Information in Consultant’s
possession or within his control (including, but not limited to, memoranda,
records, notes, plans, photographs, manuals, notebooks, documentation, program
listings, flow charts, magnetic media, disks, diskettes, tapes and all other
materials containing any Confidential Information) irrespective of the location
or form of such material. If requested by the Company, Consultant will provide
the Company with written confirmation that all such materials have been
delivered to the Company as provided herein.

3



--------------------------------------------------------------------------------



 



7.   Non-Solicitation or Hire. During the Consulting Term and for a period of
eighteen months (18) months following the Consulting Term, Consultant shall not
solicit or attempt to solicit (a) any party who is a customer of the Company or
its Affiliated Companies, for the purpose of marketing, selling or providing to
any such party any services or products offered by the Company or its Affiliated
Companies to such customer other than general solicitations to the public and
not directed specifically at a customer of the Company, (b) any party who is a
vendor of the Company or its Affiliated Companies to sell similar products or
(c) any employee of the Company or any of its Affiliated Companies to terminate
such employee’s employment relationship with the Company and its Affiliated
Companies in order, in either case, to enter into a similar relationship with
Consultant, or any other person or any entity in competition with the Company or
any of its Affiliated Companies (other than with respect to general employment
solicitations to the public and not directed specifically at employees of the
Company and its Affiliated Companies).   8.   Non-Competition. During the
Consulting Term, Consultant shall not, whether individually, as a director,
manager, member, stockholder, partner, owner, employee, consultant or agent of
any business, or in any other capacity, other than on behalf of the Company or
it Affiliated Companies, organize, establish, own, operate, manage, control,
engage in, participate in, invest in, permit his name to be used by, act as a
consultant or advisor to, render services for (alone or in association with any
person, firm, corporation or business organization), or otherwise assist any
venture or enterprise whose primary business is the two step distribution of
building materials, as defined and denoted in the Home Channel News annual Top
150 Distributor Scorecard. All organizations on this list are prohibited as are
any who by the nature of their business and size, would ordinarily qualify them
to be on this list, but have chosen to be excluded (the “Business”).
Notwithstanding the foregoing, nothing in this Agreement shall prevent
Consultant from owning for passive investment purposes not intended to
circumvent this Agreement, less than five percent (5%) of the publicly traded
voting securities of any company engaged in the Business (so long as Consultant
has no power to manage, operate, advise, consult with or control the competing
enterprise and no power, alone or in conjunction with other affiliated parties,
to select a director, manager, general partner, or similar governing official of
the competing enterprise other than in connection with the normal and customary
voting powers afforded Consultant in connection with any permissible equity
ownership).   9.   Non-Disparagement. Consultant and Company shall not, directly
or indirectly, publish, utter, broadcast, or otherwise communicate, directly or
indirectly, any information, misinformation, comments, opinions, remarks,
articles, letters, or any other form of communication, whether written or oral,
regardless of its believed truth, to any person or entity (including, without
limitation, current or former Company employees, Consultant’s potential and/or
subsequent employers and coworkers, and the Company suppliers, vendors, and
competitors) that are adverse to, reflect unfavorably upon, or tend to disparage
the other party or any of the Company’s employees or the business, products,
prospects, or financial condition of the Company, except as otherwise required
by court order or subpoena issued by a court or governmental agency, or except
as the Company, in its sole discretion, believes is appropriate disclosure as a
public company.

4



--------------------------------------------------------------------------------



 



10.   Remedies; Specific Performance. The parties acknowledge and agree that
Consultant’s breach or threatened breach of any of the restrictions set forth in
Sections 6 through 9 will result in irreparable and continuing damage to the
Company and its Affiliated Companies for which there may be no adequate remedy
at law and that the Company and its Affiliated Companies shall be entitled to
equitable relief, including specific performance and injunctive relief as
remedies for any such breach or threatened or attempted breach. Consultant
hereby consents to the grant of an injunction (temporary or otherwise) against
Consultant or the entry of any other court order against Consultant prohibiting
and enjoining him from violating, or directing him to comply with any provision
of Sections . Consultant also agrees that such remedies shall be in addition to
any and all remedies, including damages, available to the Company and its
Affiliated Companies against him for such breaches or threatened or attempted
breaches. In addition, without limiting the remedies of the Company and its
Affiliated Companies for any breach of any restriction on Consultant set forth
in Sections 6 through 9, except as required by law, Consultant shall not be
entitled to any payments set forth in Section 4 hereof if Consultant breaches
the covenants applicable to Consultant contained in Sections 6 through 9 and the
Company and its Affiliated Companies will have no obligation to pay any of the
amounts that remain payable by the Company under Section 4.   11.   Future
Cooperation. As a material inducement to the Company to enter into this
Agreement, Consultant agrees to cooperate with the Company in any pending or
future matters, including, but not limited to, any litigation, investigation, or
other dispute in which Consultant, by virtue of his prior employment with the
Company, has relevant knowledge or information.   12.   Release by Consultant.
As a material inducement to the Company to enter into this Agreement, Consultant
hereby agrees to execute a valid release in substantially the form attached
hereto as Exhibit A upon the Resignation Date. This Agreement will terminate
without any liability to the Company if Consultant does not sign the release on
the Resignation Date or if Consultant later revokes the release.   13.  
Additional Terms.

  (a)   Successors and Assigns. This Agreement is personal to the Consultant
and, without prior written consent of the Company, shall not be assignable by
the Consultant. To the extent provisions contained herein relate to the
Consultant’s legal representatives, this Agreement shall inure to the benefit of
and be enforceable by such legal representatives. The covenants, terms, and
provisions set forth herein shall inure to the benefit of and be enforceable by
the Company, its successors, assigns, and successors in interest, including,
without limitation, any corporation or entity with which the Company may be
merged or by which it may be acquired.     (b)   Integrated Agreement. This
Agreement constitutes the entire agreement between the parties hereto with
regard to the subject matter hereof, and there are no agreements,
understandings, restrictions, warranties, or representations relating to

5



--------------------------------------------------------------------------------



 



      said subject matter between the parties other than those set forth herein
or herein provided for.

  (c)   Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, post prepaid, addressed as follows:

If to the Consultant:
David J. Morris
315 Willow Glade Point
Alpharetta, Georgia 30022
If to the Company:
BlueLinx Corporation
4300 Wildwood Parkway
Atlanta, Georgia 30339
Attention: General Counsel
or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

  (d)   Modification. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by all parties to this
Agreement.     (e)   Waiver. The waiver by the Company of a breach of any
provision of this Agreement by Consultant shall not operate or be construed as a
waiver of any subsequent breach by Consultant or any of the Company’s rights
hereunder.     (f)   Entire Agreement. This Agreement, and the exhibits hereto,
contain the entire agreement between the parties and supersedes any prior or
contemporaneous agreements between the parties. It may not be changed orally,
but only by an agreement in writing, duly signed by the party against whom
enforcement of any waiver, change, modification, extension, or discharge is
sought.     (g)   Severability. In the event any provision of this Agreement
should be held unenforceable or invalid, such provision shall be modified or
deleted in such a manner so as to make the Agreement, as modified, legal and
enforceable to the fullest extent permitted under applicable law.     (h)  
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Georgia, without reference to principles of
conflict of law.

6



--------------------------------------------------------------------------------



 



     Executed in Atlanta, Georgia, this 17th day of November, 2006

                  /s/ Davis J. Morris       David J. Morris           

     Executed in Atlanta, Georgia, this 17th day of November, 2006

                  By:   /s/ Barbara V. Tinsley         Barbara V. Tinsley       
General Counsel & Secretary
BlueLinx Corporation     

7